IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RICHARD A. RYAN,

)
we ) Civil Action No. 2: 19-cv-0542
Petitioner, )
y )
‘ ) Judge Marilyn R. Horan
MALINDA ADAMS,
SUPERINTENDENT, DISTRICT )
ATTORNEY OF ALLEGHENY )
COUNTY, ATTORNEY GENERAL OF )
THE STATE OF PENNSYLVANIA, )
Respondents. )
MEMORANDUM ORDER

Richard A. Ryan, proceeding pro se, has filed a Petition for Writ of Habeas Corpus by a
Person in State Custody (the “Petition” pursuant to 28 U.S.C. § 2254, challenging the judgment

of sentence imposed on him by the Court of Common Pleas of Allegheny County, Pennsylvania,

on April 27, 2016. The case was referred to Chief United States Magistrate Judge Cynthia Reed
Eddy for a report and recommendation in accordance with 28 U.S.C. § 636(b)(1) and Rule 72 of

the Local Rules for Magistrate Judges.

Respondents filed a Motion to Dismiss seeking to have the Petition dismissed on the
grounds that the Petition was filed well outside the AEDPA’s applicable statute of limitations.
(ECF No. 8). Ryan filed a Response in opposition. (ECF No. 12).

On August 13, 2019, Chief Magistrate Judge Eddy filed a Report and Recommendation
(“R&R”) recommending that the Petition be dismissed with prejudice as untimely and that a

certificate of appealability be denied. (ECF No. 13). The parties were served with the R&R and
advised that any objections by Petitioner must be filed by September 3, 2019, and any objections
by Respondents must be filed by August 28, 2019. On September 5, 2019, when the Court had
not received any objections or a request for an extension of time by any party, the Court entered
a Memorandum Order adopting the R&R, granting the motion to dismiss, and dismissing as
untimely the petition. (ECF No. 14). The case was then closed.

On September 11, 2019, the Court received from Mr. Ryan a “Motion for First Extension
of Time to File Petitioner’s Reply/Answer/Objections to the Magistrate’s Report and
Recommendation.” (ECF No. 15). Although the envelope was postmarked September 9, 2019,
the actual document was dated August 25, 2019. The Court, therefore, extended the benefit of
the prisoner mailbox rule to Mr. Ryan and granted an extension until October 25, 2019, to file
objections to the Report and Recommendation. The Order adopting the R&R filed September 5,
2019 (ECF No. 14) was vacated and the Clerk of Court was directed to reopen the case. (ECF
No. 16).

Again, the time for filing objections has passed, and Mr. Ryan has not filed any
objections nor sought any further extensions of time in which to do so. Ifa party does not file
timely objections to a magistrate judge’s report and recommendation, the party may lose its
rights to de novo review by the district court, although the court must still give “reasoned
consideration” to the magistrate judge’s report and recommendation before adopting it.

As explained in the Order of September 5, 2019, Ryan’s sentence became final on May
27, 2016. He filed a timely PCRA petition, which tolled the AEDPA statute of limitations, but
248 days had passed before the statute of limitations was tolled. The tolling period ended on

March 18, 2019, when the Pennsylvania Supreme Court denied Ryan’s petition for allowance of
appeal. Ryan only had 17 days left to file his federal habeas petition, or by April 5, 2017. The
Court agrees with the recommendation that nothing in the record supports a conclusion that
equitable tolling is appropriate.

The Court has reviewed the matter and concludes that the R&R correctly analyzes the issue
and makes a sound recommendation. Accordingly, after de novo review of the pleadings and
documents in the case, together with the R&R, the following order is entered:

AND NOW, this 4h day of December, 2019:

IT IS HEREBY ORDERED that Respondents’ motion to dismiss is GRANTED and the
instant Petition for Writ of Habeas Corpus is DISMISSED as untimely. Inasmuch as reasonable
jurists would not find it debatable whether the instant petition is untimely, IT IS FURTHER
ORDERED that no certificate of appealability shall issue.

The Report and Recommendation filed on August 13, 2019 (ECF No. 13) is ADOPTED as
the Opinion of the Court.

IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED.

AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.

vo BY THE COURT: ,

/ | aa “4 i
fete: SS orp
Marilyn/J.| Horan

United States District Judge
cc:

RICHARD A. RYAN, MN-1998
SCI MERCER

801 Butler Pike

Mercer, PA 16137

(via U.S. First Class Mail)

Rusheen R. Pettit
Office of Attorney General
(via ECF electronic notification)
